         Ca^ 1:18-cv-11963-PBS
         Case l:18-cv-11963-PBS Document
                                Document 36
                                         35 Filed
                                            Filed 12/23/18
                                                  12/20/18 Page
                                                           Page 11 of
                                                                   of 12


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS



STERLING SUFFOLK RACECOURSE, LLC,

              Plaintiff,
                                                           Civil Action No.
V.                                                         l:18-cv-11963-PBS


WYNN RESORTS, LTD; WYNN MA, LLC;
STEPHEN WYNN; KIMMARIE SINATRA;
MATTHEW MADDOX; and FBT EVERETT
REALTY, LLC,

              Defendants.



     ASSENTED-TO MOTION TO FURTHER EXTEND TIME FOR FBT EVERETT
                REALTY. LLC TO RESPOND TO COMPLAINT


       Defendant FBT Everett Realty, LLC ("FBT") hereby requests that the Court further

extend the time for FBT to respond to Plaintiff Sterling Suffolk Racecourse, LLC's ("Sterling")

Complaint through and including January 18,2019. Sterlingassentsto this request.



                                                 Respectfully submitted,


                                                 FBT EVERETT REALTY, LLC.

                                                 By its attorneys.


                                                 /s/ Christian 0. Kielv
                                                 CHRISTOPHER WELD, JR. (BBO #522230)
                                                 cweld@toddweld.com
                                                 CHRISTIAN G. KIELY (BBO #684308)
                                                 ckiely@toddweld.com
                                                 TODD & WELD LLP
                                                 One Federal Street, 27th Floor
                                                 Tel: (617) 720-2626
Dated: December 20,2018                          Fax: (617) 227-5777
